United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 6, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-10874
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

AUDREY EDWARDS, also known as Kristin Lynn Colony,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:98-CR-26-1-H
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Audrey Edwards, federal prisoner # 31384-077, appeals from

the district court’s denial of her Rule 60(b) motion to correct

the term of her imprisonment following the revocation of her

supervised release.   Edwards argues that this court should order

the district court to release her from custody.   The Government

has filed a motion to dismiss Edwards’s appeal on the ground that

it is frivolous, or in the alternative, for an extension of the

briefing schedule.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-10874
                                 -2-

     “Whether an appeal is moot is a jurisdictional matter, since

it implicates the Article III requirement that there be a live

case or controversy.”    Bailey v. Southerland, 821 F.2d 277, 278

(5th Cir. 1987).   “In the absence of its being raised by a party,

this court is obliged to raise the subject of mootness sua

sponte.”   Id.

     Inmate records from the Federal Bureau of Prisons reflect

that Edwards was released from federal custody on May 28, 2004.

Accordingly, this court cannot provide Edwards with relief, and

her APPEAL IS DISMISSED AS MOOT.    See Lewis v. Continental Bank

Corp., 494 U.S. 472, 477 (1990).   The Government’s motion is

DENIED AS UNNECESSARY.

     APPEAL DISMISSED AS MOOT; MOTION TO DISMISS APPEAL AS

FRIVOLOUS DENIED AS UNNECESSARY.